Citation Nr: 0825230	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-16 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1990 to March 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, LA.  

A Video Conference hearing was held in November 2007 before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for post-
traumatic stress disorder requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Samuels v. West, 11 Vet. 
App. 433, 435 (1998).

The veteran has alleged as stressors in the PTSD 
questionnaire, at the Video Conference hearing and in 
statements, several experiences while serving in Desert Storm 
from December 1990 to May 1991.  One of the stressors 
identified during the hearing was that of seeing a fellow 
servicemember, Staff Sergeant R.A., wounded after he shot 
himself due to the stress of the war.  A Center for Unit 
Records Research (CURR) report dated in July 2005 notes that 
the veteran's unit, 501st Ordnance Company was deployed to 
Saudi Arabia in December 1990.  The report further notes that 
Sergeant R.A. sustained an apparent self-inflicted gunshot 
wound to the shoulder and was medivaced to Germany.  Despite 
the fact that the ranks are different, the name provided in 
the CURR report is the same as the one provided by the 
veteran.  Given the CURR report, the Board concedes this 
specific stressor.  

While the claims folder contains diagnoses of PTSD, they do 
not appear to be predicated upon a verified stressor.  Given 
the corroboration of the stressor of seeing his fellow 
servicemember wounded, it is incumbent upon VA to provide the 
veteran with a medical examination for the specific purpose 
of determining whether the veteran currently has post-
traumatic stress disorder, and if so, whether the veteran's 
current post-traumatic stress disorder could be etiologically 
linked to that stressor.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA 
psychiatric examination.  All diagnoses 
should be noted and should be in 
accordance with the American 
Psychiatric Association's: Diagnostic 
and Statistical Manual of Mental 
Disorders-IV (DSM-IV).  The examiner 
must express an opinion as to whether 
the veteran meets the criteria for PTSD 
contained in DSM-IV, and if he meets 
such criteria, whether it is at least 
as likely as not that PTSD can be 
related to the stressor of seeing a 
fellow servicemember wounded after a 
self inflicted gunshot wound.  The 
examiner must provide a comprehensive 
report including complete rationales 
for all conclusions reached.  

The claims file must be reviewed in 
conjunction with the examination, and 
the report should indicate that such 
review occurred. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

